920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick J. CALATRELLO, Regional Director of Region 8 ofthe National Labor Relations Board, Plaintiff-Appellee,v.CRYSTAL WINDOW CLEANING COMPANY, INC., Defendant,Thomas R. Hochschild, Appellant.
No. 90-4010.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that the district court filed an order on October 31, 1990, denying Thomas Hochschild, defendant's president, leave to represent Crystal Window Cleaning Co., Inc.  Crystal Window Cleaning Co., Inc., through its president, Hochschild, appeals that order.


4
The order denying Hochschild leave to represent the defendant is not a final appealable order.   See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Catlin v. United States, 324 U.S. 229, 233 (1945).  Even if such an order were appealable, a corporation must be represented by an attorney in federal court.  See 28 U.S.C. Sec. 1654;  Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385-86 (11th Cir.1985), cert. denied, 474 U.S. 1058 (1986);  Doherty v. American Motors Corp., 728 F.2d 334, 340 (6th Cir.1984);  United States v. 9.19 Acres of Land, 416 F.2d 1244, 1245 (6th Cir.1969) (per curiam).  Therefore, Hochschild is not permitted to file a notice of appeal on behalf of Crystal Window Cleaning Co., Inc.


5
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation